DETAILED ACTION


Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This action is in reply to the Application filed on 05/14/2019.
Claim(s) 1-12 and 14-20 is/are currently pending and have been examined.



Claim Objections

Claim 13 objected to because of the following informalities:  Claim 13 is missing.  The Examiner assumes the claims are simply numbered incorrectly.  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:

Claims 14 and 18:
“communication preparation module to”
“Communication management module to”
“data consolidation module to”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-20 are rejected under 35 U.S.C. 112 second paragraph or 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following limitations of claims 14 and 18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“communication preparation module to”
“Communication management module to”
“data consolidation module to” 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification lists several examples of what the control unit will be responsible for, however it only provides a hint of structure in paragraph [0029] wherein it states the control unit 102 “may be implemented by a computational processing unit, such as a CPU.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:  Claims 1-12 and 14-20 are eligible under Step 1 of the analysis as they are directed to statutory categories of patentability.  Claim 14 is directed to a method/process.  A process is a statutory category for patentability.  Claim 1 is drawn to a system including a processor and non-transitory media.  Therefore the claims are considered an apparatus and an apparatus is a statutory category for patentability. Claim 18 is directed toward a computer-program product tangibly embodied in a non-transitory machine-readable storage medium.  Therefore the claim is drawn to an article of manufacture which is a statutory category for patentability.
Step 2A Prong 1: In Prong One of Step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception:
Claim 1, representative of claim 14 and 18, includes the following limitations:
A


provide a communication preparation module to: 
identify a plurality of different customer target contacts, each customer target contact being associated with an outstanding task item; 
identify a first user as a customer-facing user of the CRM system based on an authentication of the first user to the CRM system; and 
select a subset of the different customer target contacts for contact by the first user within a work period; 
provide a communication management module to: 
initiate an interactive contact between the first user and a first customer target contact; 
monitor the interactive contact to create monitored information; and 
provide an indication of termination of the interactive contact; and 
provide a data consolidation module to: 
responsive to the indication of termination: 
collect the monitored information; 
obtain results information associated with the interactive contact; 
store at least a portion of the collected information and the results information in a data store, the data store containing a machine learning model derived from information about one or more historical contacts with each individual customer target contact of the plurality of different customer target contacts; and  30HRC-006UTIL3 
apply machine learning algorithms to update the machine learning model based on the collected information and the results information, the updated machine learning model for use in future interactive contacts.  
Examiner notes: The above stricken claim terms fall under Step 2A – Prong Two of the analysis detailed below.
The claims recite an abstract idea of facilitating a customer interaction to determine the customer’s intent, which under the broadest reasonable interpretation covers managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see specification [0002-0003]) which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).
As such, the Examiner concludes that claims 1, 14, and 18 recite an abstract idea (Step 2A – Prong One: YES)
Each of the depending claims likewise recite/describe these steps (by incorporation – and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.  Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
Step 2A Prong 2:  In Step 2A Prong Two, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim limitations recite the following additional elements that are beyond the judicial exception (additional elements are underlined):
Claim 1, representative of claims 14 and 18, includes the following limitations:
computing system
one or more processors communicatively coupled to each other
a non-transitory computer-readable storage medium, accessible by the one or more processors

These additional elements are not indicative of integration into a practical application because:
Regarding the “computing system,” “one or more processors communicatively coupled to each other”, “non-transitory computer-readable storage medium,” and “one or more processors,” these elements add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  The additional elements above are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of transmitting/displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-12, 15-17, and 19-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
Step 2B:  In Step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an “inventive concept.”  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in Step 2A Prong Two, the elements “computing system,” “one or more processors communicatively coupled to each other”, “non-transitory computer-readable storage medium,” and “one or more processors,” add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f).  
Dependent claims 2-12, 15-17, and 19-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that no additional element, or combination of additional claim elements is/are sufficient to ensure the claims(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 8-10, 12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2019/0347668).
Claims 1, 14, 18: 
Williams discloses:
A computing system implementing a customer relationship management (CRM) system, the computing system comprising (CRM implemented on a computer system, see figure 6, [0081, 0060, 0182]): 
one or more processors communicatively coupled to each other (distributed computers/servers see [0060, 0182]); and 
a non-transitory computer-readable storage medium, accessible by the one or more processors, and storing executable instructions that, when executed by the one or more processors, cause the computing system to (non-transitory medium, instructions executed by a computer, see [0182]): 
provide a communication preparation module to (a communication platform between clients and consumers, see [0021, 0081]): 
identify a plurality of different customer target contacts, each customer target contact being associated with an outstanding task item (CRM client task management system, see [0102, 0104])
identify a first user as a customer-facing user of the CRM system based on an authentication of the first user to the CRM system (accessing the CRM user interface see [0066]); and 
select a subset of the different customer target contacts for contact by the first user within a work period (identify a subset of the contacts of the client in the ticket/task database, see [0014]); 
provide a communication management module to (a communication platform between clients and consumers, see [0021, 0081]): 
initiate an interactive contact between the first user and a first customer target contact (initiate interactions/facilitate initiation of conversations, among the user and customer, see [0081]); 
monitor the interactive contact to create monitored information (monitor the interaction between user and client/customer, see [0245]); and 
provide a data consolidation module to (data collection system, see [0245, 0262]): 
collect the monitored information (collect the gathered data from the interaction, see [0245, 0262]); 
obtain results information associated with the interactive contact (collect the gathered data/responses from interactions, see [0154, 0221]); 
store at least a portion of the collected information and the results information in a data store, the data store containing a machine learning model derived from information about one or more historical contacts with each individual customer target contact of the plurality of different customer target contacts (storing the records/data from the user and interactions, see  [0226, 0234, 0137, 0138]); and  30HRC-006UTIL3 
apply machine learning algorithms to update the machine learning model based on the collected information and the results information, the updated machine learning model for use in future interactive contacts (apply machine learning using the monitored feedback/interaction data to determine which interactions are beneficial, see [0221, 0244, 0245, 0154]).  
Williams does not explicitly disclose:
provide an indication of termination of the interactive contact (monitoring the contact by transferring the communication to a different medium, see [0245]); and 
responsive to the indication of termination (monitoring the contact by transferring the communication to a different medium, see [0245, 0262]):
Williams discloses a system of monitoring interactions between a user and a client of a CRM system, monitoring the content of the interaction, and a system of moving the interaction to a different communication medium.  Williams does not explicitly disclose monitoring for a termination of the communication.  However, Williams’ system of monitoring the communication and transferring the communication would necessarily detect a termination of the communication.  Further, it would be obvious for one having ordinary skill in the art at the time the invention was filed to discern a termination of a monitored communication because in this case, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, the known solution is to acknowledge that the monitored conversation will end and act accordingly, as is done by Williams.
Claim 2. 
Williams teaches all of the claimed limitations of claim 1 above; Williams further  discloses:
wherein data consolidation module is further to: provide recommended actions for the first user with respect to the interactive contact (a recommendation or suggestion tool to recommend or dissuade sub-topics, see [0064]).  
Claim 3. 
Williams teaches all of the claimed limitations of claim 2 above; Williams further  discloses:
wherein the recommended actions include scheduling a follow-up contact to the first customer target contact (scheduling a follow-up interaction, see [0142, 0214]).  
Claim 5. 
Williams teaches all of the claimed limitations of claim 2 above.
Williams does not explicitly disclose:
wherein the recommended actions include recording a date and action to be performed by the first customer target contact to validate resolution of an outstanding help desk ticket.  
Williams discloses a system for monitoring a variety of consumer/client interactions as cited above.  Williams does not explicitly disclose the use of their system for help desk issues.  However, Williams does teach the use of the system to monitor technical resolutions to technology problems that one would typically associate with the help desk function (see figure 21 demonstrating the monitoring and resolution of a technical problem with a web landing page; see also [0205]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to interpret the manner in which Williams’ method is demonstrated to include the function of a help desk because in this case, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
Claim 8. 
Williams teaches all of the claimed limitations of claim 1 above; Williams further  discloses:
wherein data consolidation module is further to: provide an interactive prompt to the first user to authorize automatic implementation of recommended actions with respect to the interactive contact (sending automatic communications to users for interaction, see [0163]).  
Claim 9.	
Williams teaches all of the claimed limitations of claim 1 above; Williams further  discloses:
wherein data consolidation module is further to: responsive to an affirmative acknowledgement of the interactive prompt by the first user, automatically implement the recommended actions with respect to the interactive contact and the first customer target (sending automatic communications to users for interaction, see [0163]; further, a system that upon receiving an interactive prompt from the user will initiate automatic action to stop communication that is harmful or unproductive, see [0178]).  
Claims 10, 15, 19: 	
Williams teaches all of the claimed limitations of claim 1 above.
Williams does not explicitly disclose:
wherein the CRM system supports an information technology help desk.  
Williams discloses a system for monitoring a variety of consumer/client interactions as cited above.  Williams does not explicitly disclose the use of their system for help desk issues.  However, Williams does teach the use of the system to monitor technical resolutions to technology problems that one would typically associate with the help desk function (see figure 21 demonstrating the monitoring and resolution of a technical problem with a web landing page; see also [0205]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to interpret the manner in which Williams’ method is demonstrated to include the function of a help desk because in this case, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
Claims 12, 17:
Williams teaches all of the claimed limitations of claim 1 above; Williams further  discloses:
wherein the CRM system supports a sales desk (use of the CRM system in a sales environment, see [0003, 0004, 0061]). 
 

Claims 4, 6, 7, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (2019/0347668) in view of Wolk (US 2015/0294404).

Claim 4. 
Williams teaches all of the claimed limitations of claim 2 above.
Williams does not explicitly disclose but Wolk teaches:
wherein the recommended actions include recording a date and an amount of a promise to pay (a CRM system targeting debt collection that monitors a user and their promise to pay a debt, see [0043, 0045]).  
Williams discloses a CRM system that monitors and learns from interactions between users of the system and clients (as cited above).  Williams contemplates many scenarios in which the system may be used, however Williams does not explicitly disclose the use of the system in a debt collection environment.  However, Wolk discloses a machine learning enables CRM system specifically for use in a debt-collection environment.  It would have been obvious for a person having ordinary skill in the art at the time the invention was filed to include Wolk’s field of use elements in Williams’ CRM system because, in this case, the prior art of record teaches a base device, product, or method similar or analogous to the claims (Williams).  Design incentives or market forces would have prompted change to the base device (Wolk’s field of use).  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007))

Claim 6. 
Williams teaches all of the claimed limitations of claim 2 above.
Williams does not explicitly disclose but Wolk teaches:
wherein the recommended actions include a recommended strict action to take with respect to an outstanding debt of the first customer target (initiate legal debt collection actions, see [0040]).  
Williams discloses a CRM system that monitors and learns from interactions between users of the system and clients (as cited above).  Williams contemplates many scenarios in which the system may be used, however Williams does not explicitly disclose the use of the system in a debt collection environment.  However, Wolk discloses a machine learning enables CRM system specifically for use in a debt-collection environment.  It would have been obvious for a person having ordinary skill in the art at the time the invention was filed to include Wolk’s field of use elements in Williams’ CRM system because, in this case, the prior art of record teaches a base device, product, or method similar or analogous to the claims (Williams).  Design incentives or market forces would have prompted change to the base device (Wolk’s field of use).  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007))
Claim 7. 
Williams teaches all of the claimed limitations of claim 2 above.
Williams does not explicitly disclose but Wolk teaches:
wherein the recommended actions include suppression of a scheduled strict action to take with respect to an outstanding debt of the first customer target (stop the debt collection actions once payment begins, see [0040])  
Williams discloses a CRM system that monitors and learns from interactions between users of the system and clients (as cited above).  Williams contemplates many scenarios in which the system may be used, however Williams does not explicitly disclose the use of the system in a debt collection environment.  However, Wolk discloses a machine learning enables CRM system specifically for use in a debt-collection environment.  It would have been obvious for a person having ordinary skill in the art at the time the invention was filed to include Wolk’s field of use elements in Williams’ CRM system because, in this case, the prior art of record teaches a base device, product, or method similar or analogous to the claims (Williams).  Design incentives or market forces would have prompted change to the base device (Wolk’s field of use).  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007))
Claims 11, 16, 20:
Williams teaches all of the claimed limitations of claim 1 above.
Williams does not explicitly disclose but Wolk teaches:
wherein the CRM system supports an accounts receivable collections desk (a debt collection system represents and is interpreted as one type of accounts receivable, see [0025]).  
Williams discloses a CRM system that monitors and learns from interactions between users of the system and clients (as cited above).  Williams contemplates many scenarios in which the system may be used, however Williams does not explicitly disclose the use of the system in a debt collection environment.  However, Wolk discloses a machine learning enables CRM system specifically for use in a debt-collection environment.  It would have been obvious for a person having ordinary skill in the art at the time the invention was filed to include Wolk’s field of use elements in Williams’ CRM system because, in this case, the prior art of record teaches a base device, product, or method similar or analogous to the claims (Williams).  Design incentives or market forces would have prompted change to the base device (Wolk’s field of use).  Known variations or principles would meet the difference between the claimed invention and the prior art and the implementation would have been predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007))


CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to machine learning in CRM systems.
U.S. Pub No. 2021/0192412 to Krishnaswamy disclosing a cognitive intelligent autonomous transformation system for actionable business intelligence.
U.S. Pub No. 2020/0151650 to Rhodes disclosing a method of advanced routing and assignment of work items in a remote network.
U.S. Pub No. 2019/0034767 to Sainani disclosing automated data preprocessing for machine learning.
U.S. Pub No. 2015/0195406 to Dwyer disclosing real-time conversational analytics.
U.S. Patent No. 9,961,519 to Ashe disclosing a method to facilitate mobile device interaction with an enterprise database system.
U.S. Patent No. 10,038,788 to Khalatian disclosing a self-learning adaptive routing system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682